By the Court.

The gist of the indictment is the conspiracy. The cheating is but aggravation. Judgment is not arrested, (a)

 [Unless the object of the- conspiracy be apparently criminal, it seems to be necessary to show an intention to accomplish it by improper means.—1 Stark. Grim. Pl. 156.—The only clause in the allegation of the conspiracy which can be thought to wear the aspect of criminality, is the conspiracy to compel Stearns to come to an unjust settlement of his accounts; but unjust as to whom is not stated. Non constat but it was to the defendant himself. — Ed.]